Petition for Writ of Mandamus Dismissed and Memorandum Majority and
Dissenting Opinions filed November 1, 2022.




                                    In The

                   Fourteenth Court of Appeals

                               NO. 14-22-00543-CR



                IN RE WALTER HINTON JUNIOR, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              262nd District Court
                            Harris County, Texas
                        Trial Court Cause No. 1316867

                MEMORANDUM MAJORITY OPINION

      On July 25, 2022, relator Walter Hinton Junior filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Lori
Chambers Gray, presiding judge of the 262nd District Court of Harris County, to
rule on his motion to appoint counsel for Chapter 64 DNA testing. See Tex. Code
Crim. Proc. art. 64.01(c).

      We sent relator notice that his petition did not comply with Texas Rules of
Appellate Procedure 52.3(k)(1)(A) and 52.7(a). Tex. R. App. P. 52.3(k)(1)(A)
(“The appendix must contain: (A) a certified or sworn copy of any order
complained of, or any other document showing the matter complained of”); 52.7(a)
(“Relator must file with the petition: (1) a certified or sworn copy of every
document that is material to the relator’s claim for relief and that was filed in any
underlying proceeding; and (2) a properly authenticated transcript of any relevant
testimony from any underlying proceeding, including any exhibits offered in
evidence, or a statement that no testimony was adduced in connection with the
matter complained.”). We further gave relator notice that the petition would be
dismissed unless a compliant amended petition was filed by September 16, 2022.
See In re Kholaif, 624 S.W.3d 228, 231 (order), mand. dism’d, 615 S.W.3d 369
(Tex. App.—Houston [14th Dist.] 2020) (orig. proceeding).

      Relator filed an amended petition that partially complied with our order.
Relator included sworn copies of the material documents, but he did not include a
properly authenticated transcript of any relevant testimony from any underlying
proceeding or a statement that no testimony was adduced in connection with the
matter complained. See Tex. R. App. P. 52.7(a)(2). Accordingly, we dismiss
relator’s petition for writ of mandamus. See Kholaif, 624 S.W.3d at 231; see also
In re Hughes, 607 S.W.3d 136, 137–8 (Tex. App.—Houston [14th Dist.] 2020, no
pet.) (dismissing mandamus petition in criminal case due to noncompliance with
                                          2
Texas Rules of Appellate Procedure 52.3 and 52.7(a). We express no opinion on
the merits of the petition.



                                       /s/       Charles A. Spain
                                                 Justice


Panel consists of Justices Zimmerer, Spain, and Poissant. (Poissant, J., dissenting.)
Do Not Publish — Tex. R. App. P. 47.2(b).




                                             3